        Case 3:12-cr-00038-LRH-VPC Document 232 Filed 06/23/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 3:12-cr-00038-LRH-VPC-1
 4
                    Plaintiff,                             ORDER
 5
            v.
 6
     ANTONIO CASARES-CUEVAS,
 7
                    Defendant.
 8
 9
            IT IS THEREFORE ORDERED that upon consideration of Defendant’s Request to
10
     Extend Deadline for filing his Supplement to Motion for Compassionate Release, that the
11
     Defendant’s deadline to file his Supplement is extended to July 6, 2021, and the Government
12
     will have 14 days from the day the Supplement is filed, to file a response.
13
            DATED this 24th
                       ____ day of June 2021.
14
15
16
                                                  UNITED STATES
                                                  LARRY R. HICKSDISTRICT JUDGE
17                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
